Citation Nr: 0624563	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  02-17 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for viral hepatitis has been received.

2.  Entitlement to service connection for headaches and light 
sensitivity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 decision of the RO that denied 
service connection for viral hepatitis and for headaches due 
to light sensitivity, as secondary to hepatitis B.

In its statement of the case (SOC), the RO announced that new 
and material evidence had not been submitted to reopen the 
claim of service connection for viral hepatitis.

The veteran also expressed disagreement with the denial of 
service connection for headaches and light sensitivity, but 
has not been furnished a statement of the case.  This issue 
is remanded to the RO via VA's Appeals Management Center in 
Washington, D.C..  The veteran will be advised if further 
action is required on his part.

In May 2006, the veteran testified during a hearing before 
the undersigned at the RO.  

The appeal of the reopened claim, as concluded below, is 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran and his 
representative when further action is required.



FINDINGS OF FACT

1.  In August 1970, the RO denied service connection for 
viral hepatitis; the veteran did not submit a notice of 
disagreement within one year of the notice of that decision. 

2.  Evidence associated with the claims file since the August 
1970 denial, when considered by itself or in connection with 
evidence previously assembled, relates to an unestablished 
fact necessary to substantiate the claim for service 
connection for residuals of viral hepatitis, but does not 
creates a reasonable probability of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The RO's August 1970 denial of service connection for 
viral hepatitis is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 20.302, 20.1103 (2005).

2.  The evidence received since the RO's August 1970 denial 
is not new and material, and the claim for service connection 
for residuals of viral hepatitis is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.   
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess.  Additionally, this notice must inform a claimant 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability(ies) on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim(s) for service connection, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

VCAA notice in a new and material evidence claim (1) must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.

The VCAA requires, in the context of a claim to reopen, that 
VA look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Therefore, the question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied.  Failure to provide this notice is 
generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006). 

In a June 2002 letter the RO told the veteran that his claim 
had been denied in August 1970, that the basis for the denial 
was a finding that the disability was unrelated to military 
service.  The RO advised the veteran that to establish 
service connection he would need to submit evidence that the 
disability had its onset or was aggravated in service and 
that it had been a chronic condition to date.  The RO told 
him that once a claim had been finally disallowed it could 
not be reopened without new and material evidence, and it 
told him what constituted new evidence and what constituted 
material evidence.  The June 2002 letter satisfied the notice 
requirements of Kent.

In July 2005, the RO sent the veteran that provided 
additional information as to the evidence needed to 
substantiate the claim, what evidence VA would undertake to 
obtain and what evidence he was responsible for obtaining.  
The letter specifically told him to submit any evidence in 
his possession that pertained to the claim.  This latter 
satisfied the VCAA notice requirements set forth in 
Pelegrini.

In April 2006, the RO provided notice regarding a rating and 
effective date.  This letter together with the earlier VCAA 
letters, provided the notice required by Dingess.

VCAA notice must be provided prior to the initial 
adjudication of the claim.  Mayfield v. Nicholson, 444 Vet. 
App. 1328 (Fed. Cir. 2006).  The June 2002 notice was 
provided prior to the initial adjudication.  The July 2005 
letter was provided after such adjudication, but the timing 
defect was cured by readjudication of the claim after the 
notice was provided.  Mayfield v. Nicholson.

The April 2006 notice was obviously also provided after the 
initial adjudication, but there was no readjudication after 
this notice.  The veteran was not prejudiced.  He had 
previously received all required notice regarding service 
connection and reopening the claim.  As discussed below the 
Board is denying the claim, and not rating or effective date 
is being set.  The veteran is not harmed by the timing defect 
with regard to these elements of the notice.

The VCAA requires that VA assist a claimant in obtaining 
relevant records that are adequately identified.  38 U.S.C.A. 
§ 5103A(b),(c) (West 2002).  The RO has obtained all such 
records.  The veteran has repeatedly reported treatment at 
the Martinez, California, VA Medical Center (Martinez) 
between January 1977 and December 1984.  The RO requested 
these records on two occasions and the veteran reported on 
one occasion that he would submit them.  In February 2005, 
Martinez indicated that these records were not available.  
The RO also requested records from the Kerrville, Texas VA 
Medical Center for the period from 1970 to 1984.  That 
medical center responded that all records had been sent to 
California, and that it had no records.  The veteran did 
submit one record of treatment at Martinez in 1981, but this 
record does not report any prior treatment.

Given these facts, it appears that all available records have 
been obtained.

The veteran is not entitled to an examination prior 
submission of new and material evidence.  38 C.F.R. 
§ 3.159(c)(4)(iii) (2005).  Nonetheless, the veteran was 
afforded a VA examination in April 2004.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).

II. Petition to Reopen 

The veteran's original claim for service connection for viral 
hepatitis was denied by the RO in August 1970.

Evidence of record at the time of the August 1970 decision 
included the veteran's service medical records; and the 
summary report of VA hospitalization in May 1970, noting a 
diagnosis of viral hepatitis.  
   
The service medical records report no manifestations, 
complaints, or findings of viral hepatitis. On examination 
for separation from service in January 1970, no disease or 
diagnosis of any disability was noted.

Based on the May 1970 hospital summary confirming viral 
hepatitis of less than a week's duration, the RO concluded 
that the veteran's viral hepatitis was not incurred in 
service.  The veteran was informed that the RO had found that 
hepatitis was not incurred in or aggravated by service.
  
As there was no timely appeal, the RO's August 1970 denial of 
service connection for viral hepatitis is final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The present claim was initiated by the veteran in May 2002.  
VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing 
evidence not previously submitted; "material evidence" is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Furthermore, new and 
material evidence is "neither cumulative nor redundant" of 
evidence of record at the time of the last prior final 
denial, and must "raise a reasonable possibility of 
substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record since August 1970 includes a May 
1970 chest x-ray, received in July 1974, showing no 
significant abnormality; VA clinical records, dated in June 
2002, showing complaints of headaches and vision trouble; a 
publication, dated in August 2002, from http://hepatitis-
central.com, noting that both hepatitis A and hepatitis B 
have an incubation period that ranges from a couple of weeks 
to several months; the report of an April 2004 VA 
examination, finding no evidence of any kind of hepatitis; a 
June 1981 consultation report, received in July 2005, from 
Martinez, noting the veteran's history of intermittent 
headaches and visual disturbances; and the transcript of the 
May 2006 hearing.

Much of this evidence is new in that it was not previously of 
record and is not cumulative.

The only possibly competent evidence relating to the basis of 
the prior denial consists of the information from hepatitis-
central.com.  This evidence contains the information that 
hepatitis B is a type of viral hepatitis, and that while the 
incubation periods was usually between two and four months, 
it could be as long as nine months.  Such an incubation 
period would mean that the viral hepatitis could have been 
incubating in service.  This evidence relates to the basis of 
the prior denial, namely that hepatitis was not shown to have 
been incurred in service.

Although the evidence relates to the basis of the prior 
denial, it does not create a reasonable possibility of 
substantiating the claim.  First there is no evidence that 
the form of hepatitis identified on the 1970 hospitalization 
was hepatitis B.  Second the internet article suggests that 
the usual incubation period of hepatitis B, made it likely 
that even if the veteran had this form of viral hepatitis, 
the incubation period began after discharge from service in 
January 1970.

More importantly the current medical evidence shows no 
findings of hepatitis.  The April 2004 VA examination showed 
that there were not anti-bodies to hepatitis A, B, or C., and 
the examiner concluded that there was no evidence of 
hepatitis.  The remainder of the medical evidence since the 
May 1970 hospitalization contains no findings of hepatitis.

To establish service connection the evidence must show a 
current disability, and that disability must be present at 
the time of the current claim, as opposed to some time in the 
distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 
1998).  Thus, assuming arguendo that the internet evidence 
established a link between viral hepatitis and service, the 
claim would not be substantiated because of the lack of 
evidence of a current disability.

The veteran has offered testimony and contentions in which he 
argued that he has a current disability.  He has argued that 
hepatitis causes him current problems.  For instance, he has 
reported being rejected as a blood donor for his mother.  

While the history of hepatitis may cause current problems, 
such as an inability to donate blood, the fact remains that 
all the medical evidence is to the effect that he does not 
have hepatitis or any identified residual disability 
currently.  The veteran, as a lay person, would not be 
competent to diagnose that disease.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

The veteran has also testified to the onset of headaches at 
the same time as his episode of hepatitis, and has contended 
that this is related to the hepatitis.  This claim is 
addressed in the remand below.  The fact remains that 
hepatitis, itself, has not been identified since 1970.  
Absent evidence of current disability, the newly received 
evidence does not raise a reasonable possibility of 
substantiating the claim.

As new and material evidence has not been received, the claim 
for service connection for viral hepatitis, is not reopened.


ORDER

New and material evidence has not been received; the claim 
for service connection for viral hepatitis is not reopened.


REMAND

As noted, the August 2002 decision denied entitlement to 
service connection for headaches due to light sensitivity.  
Later that month the veteran submitted a notice of 
disagreement with this decision.  A statement of the case has 
not been issued with regard to this issue.

This issue must be remanded to the RO for the issuance of 
such a statement of the case.  Manlincon v. West, 12 Vet. 
App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The AMC or RO should issue a statement of 
the case on the issue of entitlement to 
service connection for headaches due to 
light sensitivity.  The Board will 
further consider this issue only if the 
veteran submits a timely substantive 
appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


